Fourth Court of Appeals
                                             San Antonio, Texas
                                                   September 9, 2016

                                                 No. 04-15-00469-CV

                 CASH BIZ, LP, Redwood Financial, LLC, Cash Zone, LLC dba Cash Biz,
                                           Appellants

                                                             v.

      Hiawatha HENRY, Addie Harris, Montray Norris, and Roosevelt Coleman Jr., et al.,
                                      Appellees

                          From the 166th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2015-CI-01545
                                  Honorable Laura Salinas, Judge Presiding


                                                     ORDER
Sitting:              Karen Angelini, Justice
                      Rebeca C. Martinez, Justice1
                      Jason Pulliam, Justice

     The panel has considered the appellees’ motion for rehearing, and the motion is hereby
DENIED.


                                                                   _________________________________
                                                                   Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2016.


                                                                   ___________________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court


           1
               Dissents to the denial of the motion for rehearing without requesting a response. See Tex.R. App.P.49.2.